DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
TETRA LAVAL HOLDINGS & FINANCE (EP 2949697 A1), Graef et al (US 2006/0005934), AKZO NOVEL NV (EP 1936032 A1), Kinnunen et al (US 2015/0114581), Graef et al (US 2005/0090789) and CHEMIEFASER LENZING AG (WO 2016/197156 A1) were cited as  “X” and/or “Y” references in the International Search Report for International Application PCT/US2018/017930, to which the instant application claims priority.
TETRA LAVAL HOLDINGS & FINANCE (EP 2949697 A1) and Kinnunen et al (US 2015/0114581) were used in the rejections herin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over TETRA LAVAL HOLDINGS & FINANCE S.A. (EP 2949597), hereinafter TETRA, and in view of Braga et al (Recent Developments in Wet Strength Chemistry Targeting High Performance and Ambitious Environmental Goals).
Claims 1-2 and 4-10: TETRA discloses a composition forming a foamed structure comprising foamed cellulose and packaging materials having a bulk layer comprising foamed cellulose (Abs, [0029]-[0030]).  The composition comprises, in some embodiments:
(a)    cellulose fibers (a fibrous material) [0038];
(b)    microfibrillar cellulose (a fibrillated cellulose chosen from microfibrillated cellulose) [0039];
(c)    polyamide-polyamine-epichlorohydrin [0039] (reads on polyaminoamide epichlorohydrin, which is a claimed cross-linker) ;
(d)    a surfactant; [0038] and
(e)    water [0038].
TETRA embodies forming a foamed structure comprising the same components as the claimed composition ([0029], [0037]-[0039]) or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select claimed components and form a foamed structure with a reasonable expectation of obtaining a suitable structure for use in a packaging material.
TETRA fails to disclose the concentration of microfibrillar cellulose in the composition.  However, it has been held in the courts that, one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product.  Where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using the claimed range would produce anything other than expected results. Also, it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).  Absent convincing evidence of unexpected results commensurate in scope with the claims, one of ordinary skill in the art would certainly tailor a mixture of fibrous material and microfibrillar cellulose to proportions to reach desired function/properties of the formed web. 
: TETRA also fails to disclose the amount of cross-linker used.  However, Braga et al teaches that the wet strength increases as the amount of polyamidoamine-epichlorohydrin increases from 1-2% up to 10% based on the dry fiber (weight percent assumed) (p 30 right column, Fig. 1 and description of Fig. 1 following).  The amount of wet strength resin added is thus revealed to be a result effective variable.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine by routine optimization claimed amounts of polyamidoamine-epichlorohydrin to use to reach desired function/properties of the product.  
Braga et al discloses that polyamidoamine-epichlorohydrin resins co-cross-links with cellulose OH groups (p 31, right column, lower half, Fig. 6), therefore at least some cross-linked bridges between cellulosic fiber and microfibrillar cellulose via the wet strength cross-linker would have been obvious to one of ordinary skill in the art.
The foamed cellulose product of TETRA in view of Braga et al is formed from a foamed composition comprising the same materials as claimed and will exhibit the claimed dry tensile strength properties or, at least, obtaining the claimed tensile strength properties would have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Claim 3: TETRA discloses that, in some embodiments, the bulk layer comprising foamed cellulose is disclosed and has a density from 100 to 500 kg/m3, which corresponds to 0.1 to 0.5 g/cc [0034], which overlays the claimed range.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a density in the claimed range with a reasonable expectation of obtaining a suitable bulk layer.

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over TETRA in view of Braga et al and further in view of Cheshire et al (US 4543156) and as evidenced by Larsson et al (US 4078715).
Claims 11-12: The disclosure of TETRA in view of Braga et al is used as above.  TETRA discloses that air or oxygen is a suitable gas for forming the foamed cellulose composition [0038], but fails to disclose the volume of gas in the composition.  However, Cheshire et al discloses a process for manufacture of a non-fibrous web from a dispersion of fibers in a foamed liquid containing water and a surfactant (Abs),  Cheshire et al teaches that it is well known in the art that the foamed liquid is regulated to maintain a content of air from about 55% to about 75% by volume, and that air contents below 55% are conducive to fiber agglomeration and that air contents greater than 75% are conducive to fiber bundling (col 5, lines 30-43).  The disclosed range overlays the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a claimed amount of entrained gas in the foamed cellulose composition as well known in the art to avoid problems of fiber agglomeration or fiber bundling.
Claim 13: TETRA discloses a laminated packaging material comprising a bulk layer comprising a foamed cellulose layer (reads on  a foamed paperboard) formed from the disclosed foamed cellulose composition ([0030], [0034], [0037]-[0038]).
Claim 14: The foamed cellulose bulk layer of TETRA is formed from a foamed composition comprising the same materials and method as claimed and will exhibit the claimed tensile strength properties or, at least, obtaining the claimed tensile strength properties would have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claim 15: TETRA discloses a laminated packaging material (article) comprising a bulk layer comprising a foamed cellulose formed from the disclosed foamed cellulose composition ([0030], [0034], [0037]-[0038]).
Claim 16: The laminated packaging material of TETRA is intended in some embodiments for packaging containers for liquid and semi-liquid food ([0002], [0007], [0011]), such as gable-top shaped packages [0004].  Gable top packages comprising three or more walls and defining an opening between two sloping top walls through which the contents can be dispensed are well known in the art for decades (for evidence, see Larsson et al, Abs., col 1, lines 15-26; col 3, lines 12-13, Fig. 1). 
Claim 17: TETRA disclose that the packaging article comprises in various embodiments a foamed layer a decor layer and an additional paper or cellulose layer ([0033], [0035], [0040]), thus is a multilayer article having at least one layer formed from the foamed paperboard material.
Claims 18-20: The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  TETRA discloses that the bulk layer is arranged to provide the most efficient flexural rigidity to the laminate [0030].  There is no evidence in the case that providing additional foamed cellulose layers would result in anything except increased flexural rigidity.  Laminating three foamed cellulose layers having the claimed tensile would have been an obvious embodiment to one of ordinary skill in the art in order to provide increased flexural rigidity to the product.
Claim 21: TETRA discloses an additional layer disposed on the upper (outside-facing) surface of the foamed layer between the bulk layer and the décor layer comprising a polymer film such as biaxially oriented polypropylene, biaxially oriented polyethylene, polyamide, and high density polyethylene films (synthetic material film) ([0040]-[0041]).  Polypropylene and polyethylene are hydrophobic materials and it would have been obvious to one of ordinary skill in the art that the film provides additional protection such as moisture resistance (barrier to water).  On the lower side of the bulk layer (inner-facing side), a barrier layer such as an oxygen barrier is arranged, which comprises in some embodiments an aluminum film (a metalized film) or a polymer (synthetic material) film ([0044]-[0045).

Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over TETRA LAVAL HOLDINGS & FINANCE S.A. (EP 2949597), hereinafter TETRA, and in view of Kinnunen et al (US 2015/0114581).and Braga et al (Recent Developments in Wet Strength Chemistry Targeting High Performance and Ambitious Environmental Goals).
Claims 1-2 and 4-10: TETRA discloses a composition forming a foamed structure comprising foamed cellulose and packaging materials having a bulk layer comprising foamed cellulose (Abs, [0029]-[0030]).  The composition comprises, in some embodiments::
(a)    cellulose fibers (a fibrous material) [0038];
(b)    microfibrillar cellulose (a fibrillated cellulose chosen from microfibrillated cellulose) [0039];
(c)    polyamide-polyamine-epichlorohydrin [0039] (reads on polyaminoamide epichlorohydrin, which is a claimed cross-linker) ;
(d)    a surfactant; [0038] and
(e)    water [0038].
TETRA embodies forming a foamed structure comprising the same components as the claimed composition ([0029], [0037]-[0039]) or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select claimed components and form a foamed structure with a reasonable expectation of obtaining a suitable structure for use in a packaging material.
TETRA fails to disclose the concentration of microfibrillar cellulose or polyaminoamide epichlorohydrin in the composition.  
Kinnunen et al discloses a fibrous multilayer paper or board product having high bulk and improved wet- and dry-tensile strength made by foam forming a composition comprising 5 to 40% microfibrillated cellulose and 60 to 95% cellulosic pulp of greater fiber length based on the fibrous components, a surfactant and water (Abs, [0002], [0018], [0021]-[0022]).  The formed web has a bulk of at least 2.5 cm3/g (corresponding to a density of less than 0.4 g/cm3) 3 to 7 cm3/g (corresponding to a density of 0.143 to 0.333 g/cm3 [0025].
The art of TETRA, Kinnunen et al and the instant invention is analogous as pertaining to foam-formed webs having bulk and strength.  The content of microfibrillated cellulose of Kinnunen et al overlays the claimed ranges.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an amount of microfibrillated cellulose within the claimed ranges in the composition of TETRA in vlew of Kinnunen et al to achieve bulk and to maintain the strength of the formed web with a reasonable expectation of success.
Braga et al teaches that the wet strength increases as the amount of polyamidoamine-epichlorohydrin increases from 1-2% up to 10% based on the dry fiber (weight percent assumed) (p 30 right column, Fig. 1 and description of Fig. 1 following).  The amount of wet strength resin added is thus revealed to be a result effective variable.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine by routine optimization a claimed amount of polyamidoamine-epichlorohydrin to use to reach desired function/properties of the product.  
Braga et al discloses that polyamidoamine-epichlorohydrin resins co-cross-link with cellulose OH groups (p 31, right column, lower half, Fig. 6), therefore at least some cross-linked bridges between cellulosic fiber and microfibrillar cellulose via the wet strength cross-linker would have been obvious to one of ordinary skill in the art.
The foamed cellulose product of TETRA in view of Kinnunen et al and Braga et al is formed from a foamed composition comprising the same materials as claimed and will exhibit the claimed dry tensile strength properties or, at least, obtaining the claimed tensile strength properties would have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Claim 3: TETRA discloses that, in some embodiments, the bulk layer comprising foamed cellulose is disclosed and has a density from 100 to 500 kg/m3, which corresponds to 0.1 to 0.5 g/cc [0034], which overlays the claimed range.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a density in the claimed range with a reasonable expectation of obtaining a suitable bulk layer.

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over TETRA in view of Kinnunen et al and Braga et al and further in view of Cheshire et al (US 4543156) and as evidenced by Larsson et al (US 4078715).
Claims 11-12: The disclosure of TETRA in view of Kinnunen et al and Braga et al is used as above.  TETRA discloses that air or oxygen is a suitable gas for forming the foamed cellulose composition [0038], but fails to disclose the volume of gas in the composition.  However, Cheshire et al discloses a process for manufacture of a non-fibrous web from a dispersion of fibers in a foamed liquid containing water and a surfactant (Abs),  Cheshire et al teaches that it is well known in the art that the foamed liquid is regulated to maintain a content of air from about 55% to about 75% by volume, and that air contents below 55% are conducive to fiber agglomeration and that air contents greater than 75% are conducive to fiber bundling (col 5, lines 30-43).  The disclosed range overlays the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a claimed amount of entrained gas in the foamed cellulose composition as well known in the art to avoid problems of fiber agglomeration or fiber bundling.
Claim 13: TETRA discloses a laminated packaging material comprising a bulk layer comprising a foamed cellulose (reads on  a foamed paperboard) formed from the disclosed foamed cellulose composition ([0030], [0034], [0037]-[0038]).
Claim 14: The foamed cellulose bulk layer of TETRA is formed from a foamed composition comprising the same materials and method as claimed and will exhibit the claimed tensile strength properties or, at least, obtaining the claimed tensile strength properties would have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claim 15: TETRA discloses a laminated packaging material (article) comprising a bulk layer comprising a foamed cellulose formed from the disclosed foamed cellulose composition ([0030], [0034], [0037]-[0038]).
Claim 16: The laminated packaging material of TETRA is intended in some embodiments for packaging containers for liquid and semi-liquid food ([0002], [0007], [0011]), such as gable-top shaped packages [0004].  Gable top packages comprising three or more walls and defining an opening between two sloping top walls through which the contents can be dispensed are well known in the art for decades (for evidence, see Larsson et al, Abs., col 1, lines 15-26; col 3, lines 12-13, Fig. 1). 
Claim 17: TETRA disclose that the packaging article comprises in various embodiments a foamed layer a decor layer and an additional paper or cellulose layer ([0033], [0035], [0040]), thus is a multilayer article having at least one layer formed from the foamed paperboard material.
Claims 18-20: The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  TETRA discloses that the bulk layer is arranged to provide the most efficient flexural rigidity to the laminate [0030].  There is no evidence in the case that providing additional foamed cellulose layers would result in anything except increased flexural rigidity.  Laminating three foamed cellulose layers having the claimed tensile would have been an obvious embodiment to one of ordinary skill in the art in order to provide increased flexural rigidity to the product.
Claim 21: TETRA discloses an additional layer disposed on the upper (outside-facing) surface of the foamed layer between the bulk layer and the décor layer comprising a polymer film such as biaxially oriented polypropylene, biaxially oriented polyethylene, polyamide, and high density polyethylene films (synthetic material film) ([0040]-[0041]).  Polypropylene and polyethylene are hydrophobic materials and it would have been obvious to one of ordinary skill in the art that the film provides additional protection such as moisture resistance (barrier to water).  On the lower side of the bulk layer (inner-facing side), a barrier layer such as an oxygen barrier is arranged, which comprises in some embodiments an aluminum film (a metalized film) or a polymer (synthetic material) film ([0044]-[0045).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,640,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent and the instant claims are drawn to a composition forming a foamed structure, comprising the same or overlapping fibrillated cellulose, the same or overlapping cross-linker, a surfactant and water, the same the same or overlapping average dry tensile strength limitations; a foamed paperboard formed from the composition and having the same or overlapping features; an article comprising the foamed paperboard and having the same or overlapping features.  The claims of the patent recite the same or overlapping limitations as the instant claims, although in different combinations, and it would have been obvious to one of ordinary skill in the art to rearrange the limitations of the claims of the patent to obtain the limitations of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748